Citation Nr: 0514128	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-35 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for diverticulitis.

2.	Entitlement to service connection for internal scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to January 1995.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2005, the 
veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.   

In a report of contact with the veteran in April 2004, it was 
specified that the two issues being addressed were the only 
two issues on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is noteworthy at the outset that VA has been unable to 
locate the veteran's complete service medical records, and 
that consequently there is a heightened duty to assist her in 
the development of her claim.

It appears that pertinent medical records remain outstanding.  
At the March 2005 videoconference hearing, the veteran 
indicated that all relevant treatment records from Kaiser 
Permanente have not been associated with her claims file.  
She suggests that they may have bearing on her claims; hence, 
they must be obtained.  Furthermore, she testified that 
treatment records from Charleston Weapons Station Clinic and 
Charleston Naval Hospital were not obtained (possibly because 
they were requested under the wrong Social Security number - 
her records were kept initially under her Social Security 
number, then he husband's).  Since Service department records 
are constructively of record (and may have bearing on the 
claims), they must be secured.  

The partial service medical records in the veteran's claims 
file show that in December 1994, she underwent a total 
abdominal hysterectomy for uterine fibroids.  She 
subsequently developed pelvic pain and lysis of adhesions.  
Postservice medical records, including February 1998 
treatment records from Columbia North Bay Hospital, note 
severe adhesive disease of the pelvis and abdomen and 
indicated that there was scarring of the omentum to the 
anterior abdominal wall from the umbilicus down to the 
pelvis.  There was scarring of the small intestine to the 
ovary, which totally encased it.  The ovarian intestinal 
complex was then scarred to the left of the pelvic sidewall 
and to the vaginal cuff.  The right ovary was scarred to the 
pelvic sidewall with omentum covering it.  Due to the 
scarring, in February 1998, a left oophorectomy was performed 
to remove the left ovary.  In correspondence dated in March 
1998, Dr. I.E. indicated that the left oophorectomy should 
prevent any further recurrences of left lower quadrant pain, 
but noted that the veteran had similar scarring involving her 
right adnexae.  Unidentified treatment notes dated in April 
1998 show that the veteran had mid cycle pain with a right 
ovarian mass as determined by a CT scan and ultrasound.  In 
light of treatment records that document internal scarring 
and that total abdominal hysterectomy and left oophorectomy 
are service-connected, a VA examination is necessary to 
determine whether the scarring is related to the service-
connected disabilities.

At the March 2005 videoconference hearing, the veteran stated 
that outstanding medical records from Kaiser Permanente, 
Charleston Weapons Station Clinic and Charleston Naval 
Hospital show a diagnosis of diverticulitis and relate her 
diverticulitis, extensive scarring and the service-connected 
oophorectomy to each other.  Treatment records on file appear 
to somewhat support her contentions in that the February 1998 
treatment records from the Naval Hospital document treatment 
for a left ovarian mass, as well as for abdominal pain and 
diverticulitis.  February 1998 treatment records from 
Columbia North Bay Hospital note that adhesions were removed 
from the upper tier of the small intestines.  March 1998 
correspondence from Dr. I.E. notes abdominal tenderness in 
both lower quadrants.  Recurrent diverticulitis has been 
diagnosed, and a medical opinion as to whether such 
disability is related to service or to the veteran's service 
connected disabilities is indicated. 

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should arrange for an 
exhaustive search for any additional 
service medical records pertaining to the 
veteran (including under her husband's 
Social Security number).  The veteran 
should be asked to submit any service 
medical records in her possession.  If 
additional records are unavailable, it 
should be so certified, and the scope of 
the search should be noted in the record.  

2.  The veteran should be asked to 
identify all sources of treatment she 
received for diverticulitis or internal 
scarring since her discharge from 
service.  The RO should obtain complete 
copies of all treatment records (those 
not already in the claims folder) from 
the identified sources, specifically 
including from Kaiser Permanente, the 
Charleston Weapons Station Clinic and 
the Charleston Naval Hospital.  The 
requests for records should encompass 
searches for all relevant records that 
may be stored under her husband's Social 
Security number.  

3.  The RO should then arrange for the 
veteran to be afforded a VA examination 
by an appropriate physician to 
determine the etiology of her internal 
scarring and diverticulitis.  Her 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
specifically opine whether it is as 
least as likely as not that the 
veteran's diverticulitis and internal 
scarring are related to either her 
service or (caused or aggravated by) 
her service-connected disabilities.  If 
in the examiner's opinion consultation 
with a specialist (e.g. in 
gastroenterology or gynecology) is 
indicated, arrangements should be made 
for such consultation.  The examiner 
should explain the rationale for all 
opinions given.

4.  The RO should then readjudicate the 
claims.  If either remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and her 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

